DETAILED ACTION
Re Application No. 16/204222, this application responds to the RCE dated 06/02/2021.
At this point, claims 1-19 have been cancelled.  Claims 20 and 29 have been amended.  Claims 20-33 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The language “an address where data of the compressed data before compression is stored” (e.g. claim 20, lines 6-7) is indefinite, because the use of the present tense suggests that the address currently stores uncompressed data; however, the claim also discloses that the control unit “reads the compressed data beginning at the top address of the corresponding data before compression”, which suggests that the data has been compressed in-place and now stores compressed, not uncompressed data.  Because it is unclear whether the compressed data is stored where the uncompressed data used to be, or if the compressed and uncompressed data are stored in different locations, the limitation is indefinite.
Claims 21-28 and 30-33 are rejected as dependent upon one of claims 20 and 33 above.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 20-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 4, 6, 7, 15, 1, 10, 15, 15, 15, 1+6, and 15, respectively, of U.S. Patent No 10229063, in view of Dunaisky et al (US 2014/0184601 A1) as follows:
Claim
Instant Application
US Patent 10229063
20
A semiconductor device comprising:
A semiconductor device comprising: (claim 1)

a control unit configured to read compressed data stored in a memory in response to a read request for reading the compressed data from the memory
(b) a control unit which, when it receives a read request for reading a compressed data stored in the memory (claim 1)
and which reads the compressed data from the memory (claim 1)

the read request including an address where data of the compressed data before compression is stored
the request including a data address and a data length of the compressed data before compression (claim 1)

a cache configured to store auxiliary information indicating a data length of the compressed data, the auxiliary information being stored in the memory together with the compressed data
(a) a cache to store auxiliary information for use in reading compressed data, the auxiliary information being also stored in a memory together with the compressed data, the auxiliary information being data size information indicating a data length of the compressed data (claim 1)


wherein, when reading the compressed data stored in the memory in response to the read request, the control unit reads the compressed data
(b) a control unit which, when it receives a read request for reading a compressed data stored in the memory (claim 1)
and which reads the compressed data from the memory (claim 1)

if the auxiliary information about the compressed data to be read is stored in the cache, reads from the cache the auxiliary information about the compressed data to be read, and reads from the memory the compressed data using the address included in the read request and the auxiliary information read from the cache
reads from the cache auxiliary information about the compressed data if the auxiliary information is stored in the cache (claim 1)
and reads the compressed data from the memory using the auxiliary information about the compressed data and the data address included in the request (claim 1)

if the auxiliary information about the compressed data to be read is not stored in the cache, reads from the memory the auxiliary information about the compressed data to be read, stores in the cache the auxiliary information read from the memory, and reads from the memory the compressed data using the address included in the read request and the auxiliary information read from the memory
or reads the auxiliary information about the compressed data from the memory and stores the auxiliary information about the compressed data in the cache if not stored in the cache (claim 1)
and which reads the compressed data from the memory using the auxiliary information about the compressed data and the data address included in the request (claim 1)


Re claim 20, while Patent 10229063 discloses using compressed data, it is silent about the actual process of performing the compression.

Dunaisky discloses the following:
the read request including an address where data of the compressed data before compression is stored; and (Fig. 4; p. 3, ¶ 23).  This limitation is indefinite, as noted above.  Examiner interprets it to mean that the address indicates the location where the uncompressed version of the compressed data was stored.  The tiles are accessed at memory addresses.  The tiles are compressed in-place, such that the addresses corresponding to compressed tiles are the same as they would be if the tile were not compressed (i.e. address where data of the compressed data before compression is stored)
wherein the compressed data is generated by compressing the data before compression in units of a predetermined data size, and is stored in a location of the memory specified by the address corresponding to the data before compression, and (Fig. 4; pp. 1-2, ¶ 6-8; p. 5, ¶ 43).  Dunaisky discloses that data can be compressed in-place in tiles of a frame buffer, which have associated addresses (address corresponding to the data before compression), and can subsequently be decompressed in-place by expanding the data to fit the original frame buffer (pp. 1-2, ¶ 6-8).  Additionally, uncompressed data of a predetermined tile size (predetermined data size) is compressed into compressed data (Fig. 4; p. 5, ¶ 43);
wherein each unit of compressed data is stored so as to begin at a top address of the corresponding data before compression (Fig. 4).  Each tile (unit) is compressed in-place, such that it occupies the same address as it did before compression; accordingly, the compressed data begins at a “top address” of the corresponding data before compression;
the control unit reads the compressed data beginning at the top address of the corresponding data before compression; and (pp. 4-5, ¶ 39).  The raster operation unit (controller) reads compressed data from the address, which is the same as the address of the data before compression (beginning at the top address of the corresponding data before compression;
wherein the control unit reads only a portion of the memory, the portion being specified by the auxiliary information (p. 4, ¶ 31).  Only a portion of the memory corresponding to the indicated compressed data (specified by auxiliary information) is read; the uncompressed portions of memory are not read.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to integrate the in-place compression of Dunaisky to the compressed data system of Patent 10229063, because Dunaisky suggests that in-place compression can be used for subsequent decompression, which allows data to be compressed and subsequently decompressed without requiring allocation of additional memory (p. 1, ¶ 5-6).

Claim
Instant Application
US Patent 10229063
21
The semiconductor device according to Claim 20, wherein, when reading from the memory the auxiliary information about the compressed data to be read, the control unit reads from the memory auxiliary information of a predetermined unit including the auxiliary information about the compressed data to be read, and stores in the cache the auxiliary information of the predetermined unit read from the memory.
wherein, when reading the auxiliary information about the compressed data from the memory and storing the auxiliary information about the compressed data in the cache, the control unit reads auxiliary information of a predetermined unit for reading and stores in the cache the auxiliary information of the predetermined unit for reading, the auxiliary information of the predetermined unit for reading including the auxiliary information about the compressed data, and (claim 1)

The semiconductor device according to Claim 21, wherein, when reading from the memory and storing in the cache the auxiliary information of the predetermined unit, the control unit reads, as advance reading, from the memory auxiliary information of a next predetermined unit, and stores in the cache the auxiliary information of the next predetermined unit read from the memory, and wherein the auxiliary information of the predetermined unit and the auxiliary information of the next predetermined unit are contiguous in address.
wherein, when reading auxiliary information of the predetermined unit for reading from the memory and storing the auxiliary information in the cache, the control unit also reads, as advance reading, auxiliary information of a next predetermined unit for reading and stores the auxiliary information of the next predetermined reading in the cache, the auxiliary information of the predetermined unit for reading and the auxiliary information of the next predetermined unit for reading being contiguous in address. (claim 1)
23
The semiconductor device according to Claim 22, wherein the control unit determines whether to read the auxiliary information of the next predetermined unit based on a capacity of the cache.
The semiconductor device according to claim 1, wherein the control unit determines whether or not to read the auxiliary information of the next predetermined unit for reading based on a capacity of the cache (claim 4)
24
The semiconductor device according to Claim 20, wherein the control unit holds management information indicating the auxiliary information stored in the cache, and determines whether the auxiliary information about the compressed data to be read is stored in the cache based on the management information.
The semiconductor device according to claim 1, wherein the control unit holds management information stored in the cache and determines whether or not auxiliary information about the compressed data for which a read request has been received is stored in the cache. (claim 6)


The semiconductor device according to Claim 20, wherein an order of storing the compressed data in the memory and an order of storing auxiliary information about the compressed data in the memory are identical.
The semiconductor device according to claim 1, wherein an order of storing compressed data in the memory and an order of storing auxiliary information about the compressed data in the memory are identical. (claim 7)
26
The semiconductor device according to Claim 20, further comprising an expansion unit configured to expand the compressed data read from the memory.
(c) expanding the compressed data read from the memory (claim 15).  Note: Examiner has chosen to reject instant claim 20 over claim 1 of Patent 10229063, as they are most similar to one another.  However, instant claim 20 would also be subject to a double patenting rejection over claim 15 of Patent 10229063, as claim 15 is a method of implementing the device of claim 1, and would thus be subject to a double patenting rejection for the same reasons.  Accordingly, instant claim 26 is rejected over claim 15 of Patent 10229063.
27
The semiconductor device according to Claim 20, further comprising an operation unit configured to output the read request.
When it receives a read request (claim 1).  Note: since the control unit receives a read request, the sender of the read request is “an operation unit configured to output” the read request.
28
A data processing system comprising: the semiconductor device according to claim 20, and the memory configured to store the 


A control method of a semiconductor device for reading compressed data stored in a memory using auxiliary information
A semiconductor device control method comprising the steps of: when a read request is received for reading compressed data stored in a memory (claim 15)
reading the compressed data from the memory using the auxiliary information (claim 15)

wherein the semiconductor device comprises a cache, the auxiliary information indicates a data length of the compressed data and is stored in the memory together with the compressed data
auxiliary information which is stored together with the compressed data is also stored in the cache, the auxiliary information being data size information indicating a data length of the compressed data (claim 15)


the control method comprising:
A semiconductor device control method comprising: (claim 15)

generating a read request for reading the compressed data from the memory
a read request is received for reading compressed data stored in a memory (claim 15)

the read request including the address for the data corresponding to the compressed data before compression
the request including a data address and a data length of the compressed data before compression (claim 15)

determining whether the auxiliary information about the compressed data to be read is stored in the cache in response to the read request
determining whether or not auxiliary information which is stored together with the compressed data in the memory for use in reading the 

if the auxiliary information about the compressed data to be read is stored in the cache, reading from the cache the auxiliary information about the compressed data to be read
reading from the cache the auxiliary information about the compressed data if stored in the cache (claim 15)

reading from the memory the compressed data using the address included in the read request and the auxiliary information read from the cache
and reading the compressed data from the memory using the auxiliary information about the compressed data and the data address included in the request (claim 15)

if the auxiliary information about the compressed data to be read is not stored in the cache, reading from the memory the auxiliary information about the compressed data to be read; storing in the cache the auxiliary information read from the memory; and
or reading the auxiliary information from the memory and storing the auxiliary information about the compressed data in the cache if not stored in the cache (claim 15)

reading from the memory the compressed data using the address included in the read request and the auxiliary information read from the memory.
reading the compressed data from the memory using the auxiliary information about the compressed data and the data address included in the request (claim 15)


Re claim 29, while Patent 10229063 discloses using compressed data, it is silent about the actual process of performing the compression.

Dunaisky discloses the following:
wherein the compressed data is generated by compressing the data before compression in units of a predetermined data size, and is stored in a location of the memory specified by the address corresponding to the data before compression, and (Fig. 4; pp. 1-2, ¶ 6-8; p. 5, ¶ 43).  Dunaisky discloses that data can be compressed in-place in tiles of a frame buffer, which have associated addresses (address corresponding to the data before compression), and can subsequently be decompressed in-place by expanding the data to fit the original frame buffer (pp. 1-2, ¶ 6-8).  Additionally, uncompressed data of a predetermined tile size (predetermined data size) is compressed into compressed data (Fig. 4; p. 5, ¶ 43);
each unit of compressed data being stored so as to begin at a top address of the corresponding data before compression (Fig. 4).  Each tile (unit) is compressed in-place, such that it occupies the same address as it did before compression; accordingly, the compressed data begins at a “top address” of the corresponding data before compression;
generating a read request for reading the compressed data from the memory, the read request including an address where data of the compressed data before compression is stored; and (Fig. 4; p. 3, ¶ 23).  This limitation is indefinite, as noted above.  Examiner interprets it to mean that the address indicates the location where the uncompressed version of the compressed data was stored.  The tiles are accessed at memory addresses.  The tiles are compressed in-place, such that the addresses corresponding to compressed tiles are the same as they would be if the tile were not compressed (i.e. address where data of the compressed data before compression is stored);
reading from the memory the compressed data using the address included in the read request and the auxiliary information read from the memory, the reading beginning at the top address of the corresponding data before compression (pp. 4-5, ¶ 39).  The raster operation unit (controller) reads compressed data from the address, which is the same as the address of the data before compression (beginning at the top address of the corresponding data before compression;
wherein the control unit reads only a portion of the memory, the portion being specified by the auxiliary information (p. 4, ¶ 31).  Only a portion of the memory corresponding to the indicated compressed data (specified by auxiliary information) is read; the uncompressed portions of memory are not read.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to integrate the in-place compression of Dunaisky to the compressed data system of Patent 10229063, because Dunaisky suggests that in-place compression can be used for subsequent decompression, which allows data to be compressed and subsequently decompressed without requiring allocation of additional memory (p. 1, ¶ 5-6).

Claim
Instant Application
US Patent 10229063
30
The control method of the semiconductor device according to Claim 29, wherein the reading from the memory the auxiliary information about the compressed data to be read comprises reading from the memory auxiliary information of a predetermined unit which includes the auxiliary information about the compressed data to be read, and wherein the storing in the cache the auxiliary information read from the memory comprises storing in the cache the auxiliary information of the 

31
The control method of the semiconductor device according to Claim 30, further comprising: reading, as advance reading, from the memory auxiliary information of a next predetermined unit; and storing in the cache the auxiliary information of the next predetermined unit read from the memory, wherein the auxiliary information of the predetermined unit and the auxiliary information of the next predetermined unit are contiguous in address.
wherein, when auxiliary information of the predetermined unit for reading is read from the memory and is stored in the cache, auxiliary information of a next predetermined unit for reading is also read, as advance reading, and is stored in the cache, the auxiliary information of the predetermined unit for reading and the auxiliary information of the next predetermined unit for reading being contiguous in address. (claim 15)
32
The control method of the semiconductor device according to Claim 29, wherein determining comprises: holding management information indicating the auxiliary information stored in the cache; and determining whether the auxiliary information about the compressed data to be read is stored in the cache based on the management information.
The semiconductor device according to claim 1, wherein the control unit holds management information stored in the cache and determines whether or not auxiliary information about the compressed data for which a read request has been received is stored in the cache. (claim 6).  Note: Examiner has chosen to reject instant claim 29 over claim 15 of Patent 10229063, as they are most similar to one another.  However, instant claim 29 would also be subject to a double patenting rejection over claim 1 of Patent 10229063, as claim 1 is a device implementing the method of claim 15, and would thus be subject to a double patenting rejection for the same reasons.  Accordingly, instant claim 32 is rejected over claim 6 (as well as parent claim 1) of Patent 10229063.


The control method of the semiconductor device according to Claim 29, further comprising expanding the compressed data read from the memory.
(c) expanding the compressed data read from the memory (claim 15)


Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21, 24-30, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Glasco et al (US 2010/0138614 A1) in view of Dunaisky et al (US 2014/0184601 A1).

Re claim 20, Glasco discloses the following:
A semiconductor device comprising: a control unit configured to read compressed data stored in a memory in response to a read request for reading the compressed data from the memory (p. 1, ¶ 5-7).  The memory interface circuitry (control unit) receives a read request (in response to a read request), and reads data from the attached memory; said requested read data may be compressed;
the read request including an address (p. 1, ¶ 5).  The memory access request (read request) includes an address (address of data) for the requested data.
a cache configured to store auxiliary information indicating a data length of the compressed data (Abstract; Fig. 4, compression status bit cache 426).  The compression status bit cache (cache) stores compression status bits (auxiliary information) (Fig. 4).  The compression status bits indicate how many bits are needed to access compressed data (i.e. its length) (Abstract);
the auxiliary information being stored in the memory together with the compressed data (Figure 7, compression status backing stores 720(0-D-1), compression surfaces 730(0-D-1) and 740(0-D-1); p. 6, ¶ 61).  The compression status bits (auxiliary information) is also stored in a backing store on the same DRAM memory (memory) together with the compressed surface data (compressed data);
wherein, when reading the compressed data stored in the memory in response to the read request, the control unit reads the compressed data (p. 1, ¶ 5).  When reading compressed data, the control unit reads compressed data;
if the auxiliary information about the compressed data is stored in the cache, reads from the cache the auxiliary information about the compressed data to be read, and reads from the memory the compressed data using the address included in the read request and the auxiliary If the compression status bits (auxiliary information) are in the cache, then they are retrieved from the cache, and used to access the data (pp. 5-6, ¶ 53).  The read command is performed using this auxiliary information, as well as the provided address (p. 1, ¶ 5);
if the auxiliary information about the compressed data to be read is not stored in the cache, reads from the memory the auxiliary information about the compressed data to be read, stores in the cache the auxiliary information read from the memory, and reads from the memory the compressed data using the address included in the read request and the auxiliary information read from the memory (p. 1, ¶ 5; p. 5, ¶ 51).  If the auxiliary information is not stored in the cache, the system fetches the information from the backing store (memory) and fetches it into the cache (p. 5, ¶ 51).  The read command is performed using this auxiliary information, as well as the provided address (p. 1, ¶ 5).

While Glasco discloses using compressed data, and further discloses that data is compressed without reducing the actual amount of allocated memory, it is silent about the actual process of performing the compression.

Dunaisky discloses the following:
the read request including an address where data of the compressed data before compression is stored; and (Fig. 4; p. 3, ¶ 23).  This limitation is indefinite, as noted above.  Examiner interprets it to mean that the address indicates the location where the uncompressed version of the compressed data was stored.  The tiles are accessed at memory addresses.  The tiles are compressed in-place, such that the addresses corresponding to compressed tiles are the same as they would be if the tile were not compressed (i.e. address where data of the compressed data before compression is stored)
wherein the compressed data is generated by compressing the data before compression in units of a predetermined data size, and is stored in a location of the memory specified by the address corresponding to the data before compression, and (Fig. 4; pp. 1-2, ¶ 6-8; p. 5, ¶ 43).  Dunaisky discloses that data can be compressed in-place in tiles of a frame buffer, which have associated addresses (address corresponding to the data before compression), and can subsequently be decompressed in-place by expanding the data to fit the original frame buffer (pp. 1-2, ¶ 6-8).  Additionally, uncompressed data of a predetermined tile size (predetermined data size) is compressed into compressed data (Fig. 4; p. 5, ¶ 43);
wherein each unit of compressed data is stored so as to begin at a top address of the corresponding data before compression (Fig. 4).  Each tile (unit) is compressed in-place, such that it occupies the same address as it did before compression; accordingly, the compressed data begins at a “top address” of the corresponding data before compression;
the control unit reads the compressed data beginning at the top address of the corresponding data before compression; and (pp. 4-5, ¶ 39).  The raster operation unit (controller) reads compressed data from the address, which is the same as the address of the data before compression (beginning at the top address of the corresponding data before compression);
wherein the control unit reads only a portion of the memory, the portion being specified by the auxiliary information (p. 4, ¶ 31).  Only a portion of the memory corresponding to the indicated compressed data (specified by auxiliary information) is read; the uncompressed portions of memory are not read.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to integrate the in-place compression of Dunaisky to the compressed data system of Glasco, because Dunaisky suggests that 

Re claim 21, Glasco and Dunaisky disclose the device of claim 20, and Glasco further discloses that when reading from the memory the auxiliary information about the compressed data to be read, the control unit reads from the memory auxiliary information of a predetermined unit including the auxiliary information about the compressed data to be read, and stores in the cache the auxiliary information of the predetermined unit read from the memory (page 5, ¶ 51).  The compression status bits (auxiliary information) is read out of the memory by reading it out of one or more memory units (predetermined unit) and reading them into one or more cache lines.

	Re claim 24, Glasco and Dunaisky disclose the device of claim 20, and Glasco further discloses that the control unit holds management information indicating the auxiliary information stored in the cache, and determines whether the auxiliary information about the compressed data to be read is stored in the cache based on the management information (p. 1, ¶ 5-7).  The memory command interface (control unit) contains requests (management information) that are used to determine whether compression status bits (auxiliary information) for the requested data are stored in the cache.

	Re claim 25, Glasco and Dunaisky disclose the device of claim 20, and Glasco further discloses that an order of storing compressed data in the memory and an order of storing auxiliary information about the compressed data in the memory are identical (Figure 4).  Both the auxiliary data and compressed data are stored using ascending order writing, which is an identical order.
 
	Re claim 26, Glasco and Dunaisky disclose the device of claim 20, and Glasco further discloses an expansion unit configured to expand the compressed data read If the client cannot read the compressed data, then the decompressor (expansion unit) expands the compressed data.

	Re claim 27, Glasco and Dunaisky disclose the device of claim 20, and Glasco further comprise an operation unit configured to output the read request (p. 1, ¶ 5-7).  It is unclear whether “output the read request” means outputting the request itself, or outputting the results of the request.  The clients (operation unit) send (output) read requests; alternatively, the memory system (operation unit) responds to the request with the read data (output the read request).

	Re claim 28, Glasco and Dunaisky disclose the device of claim 20 above; accordingly, they also disclose a system comprising that device, as in claim 28 (see Glasco, p. 1, ¶ 2).  Furthermore, Glasco discloses a configured to store the compressed data and the auxiliary information (Fig. 7).  The memory 204 stores compression status bits (auxiliary data) and compressed data.

Re claims 29-30 and 32-33, Glasco and Dunaisky disclose the semiconductor devices of claims 20-21, 24, and 26 above, respectively; accordingly, they also disclose control methods for those semiconductor devices, as in claims 29-30 and 32-33, respectively (see Glasco, p. 7, ¶ 65).

Claims 22 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Glasco in view of Dunaisky, further in view of Kanfi (US 2013/0339406 A1).

Re claim 22, Glasco and Dunaisky disclose the device of claim 21, but do not specifically disclose prefetching additional information for a contiguous address.

Kanfi discloses that when reading from the memory and storing in the cache the auxiliary information of the predetermined unit, the control unit reads, as advance reading, from the memory auxiliary information of a next predetermined unit, and stores in the cache the auxiliary information of the next predetermined unit read from the After the system prefetches (loads from memory to cache) metadata (auxiliary information), it also prefetches (as advance reading) adjacent metadata (auxiliary information contiguous in address).

It would have been obvious to one having ordinary skill in the art at the time of filing (AIA ) to modify the metadata prefetching of Glasco combined with Dunaisky to prefetch additional adjacent metadata, as in Kanfi, because it would be applying a known technique to a known device ready for improvement to yield predictable results.  Glasco (combined with Dunaisky) discloses a basic method of loading metadata into a cache, which is ready for the improvement of also loading adjacent metadata into the cache as advance reading.  Kanfi discloses prefetching additional adjacent metadata as advanced reading, which would be applicable to the metadata caching of Glasco combined with Dunaisky.  One of ordinary skill in the art would have recognized that adding the technique of prefetching additional adjacent would yield the predictable results of improving performance for sequential memory accesses.

Re claim 31, Glasco, Dunaisky, and Kanfi disclose the device of claim 22 above; accordingly, they also disclose a method implemented by that device, as in claim 31 (see Glasco, p. 7, ¶ 65).

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Glasco in view of Dunaisky, further in view of Kanfi, further in view of Lin (US 2006/0136228 A1).

Re claim 23, Glasco, Dunaisky, and Kanfi disclose the device of claim 22; however, they do not specifically disclose determining whether to prefetch based on the capacity of the cache.

Lin discloses that the control unit determines whether to read the auxiliary information of the next predetermined unit based on a capacity of the cache (p. 3, ¶ 36 The system prefetches data into a memory request queue (cache); if the queue is full (based on capacity), then prefetching is skipped.

It would have been obvious to one having ordinary skill in the art at the time of filing (AIA ) to modify the prefetching of Glasco (combined with Dunaisky and Kanfi) to skip prefetching in case the destination (cache) is full, as in Lin, because it would be applying a known technique to improve a similar device in the same way.  Glasco (combined with Dunaisky and Kanfi) disclose basic prefetching.  Lin discloses a prefetching system that has been improved in the same way as the claimed invention, by skipping prefetching based on capacity.  One having ordinary skill in the art would have realized that skipping prefetching based on capacity would yield the predictable improvement of improving efficiency avoiding prefetching data when conditions do not allow it to be put to use.

ACKNOWLEDGEMENT OF ISSUES RAISED BY THE APPLICANT

Response to Amendment

Applicant’s arguments with respect to claims 20-33 filed on 06/02/2021 have been fully considered, but are either not deemed persuasive, or are rendered moot in view of new grounds for rejection.

As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]). 

Re claims 20 and 29, Applicant argues the claims are not obvious over Glasco in view of Dunaisky, for 2 reasons.

First, Applicant argues that Glasco and Dunaisky do not disclose “reading the compressed data from the memory in response to a read request that includes an address where data of the compressed data before compression is stored (i.e. the address of the uncompressed data” In response, Applicant’s first argument has been fully considered, but is not deemed persuasive, for 2 reasons.  First, this limitation is indefinite, for the reasons noted above.  Second, Dunaisky does in fact disclose this limitation; Dunaisky utilizes in-place compression, so that compressed tiles are stored at the same location that the uncompressed versions of those tiles were previously stored (Fig. 4; p. 3, ¶ 23)

Second, Applicant argues that Glasco and Dunaisky do not disclose compressing data such that it begins at a top address of the corresponding data before compression.  In response, Applicant’s second argument has been fully considered, but is not deemed persuasive.  Dunaisky discloses compressing data in-place such that the data begins at the same address as the original uncompressed data; accordingly, it is stored at the “top address of the corresponding data before compression” (Fig. 4).

Third, and related to the second argument, Applicnat argues that Glasco and Dunaisky do not disclose reading compressed data beginning at the top address.  In response, Applicant’s third argument has been fully considered, but is not deemed persuasive.  Dunaisky discloses reading data from the compressed tiles, using the same addresses that originally corresponded to the uncompressed data; accordingly, the reading “begins at the top address” (Fig. 4; pp. 4-5, ¶ 39).

Re claims 21-28 and 30-33, Applicant argues that the claims are allowable by virtue of their dependence on claims 20 or 29, respectively.  As this is the sole argument made for allowability, Applicant is directed to Examiner’s comments regarding claims 20 and 29 above, respectively.

All arguments by the Applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 06/02/2021.

ARGUMENTS CONCERNING DOUBLE PATENTING REJECTIONS

Applicant argues that claims 20-32 are not subject to a double patenting rejection, as Dunaisky allegedly does not disclose the newly amended limitations.  In response, Applicant’s argument has been fully considered, but is not deemed persuasive.  The claims are still subject to a double patenting rejection, for the reasons noted above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/CRAIG S GOLDSCHMIDT/Examiner, Art Unit 2132